ADVISORY ACTION ATTACHMENT
AMENDMENTS
7.	For purposes of appeal, the proposed amendment(s) will be entered, and an explanation of how the new or amended claims would be rejected is provided below.
a) 	Claims 1-2, 5-7, 9-12 and 15 would be rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2014/0255939; cited on the 3/6/2020 IDS) in view of Neely (US 2013/0196341; cited on the 3/6/2020 IDS).
	Regarding claims 1 and 15, Wong discloses a method for detecting an analyte in a sample (para. 7).
	Wong teaches combining a sample with a first polymer and a second polymer, each conjugated to an analyte-specific binding partner, under conditions that allow binding of analyte-specific binding partners to respective analytes, wherein the analyte-specific binding partners are able to bind to a single analyte simultaneously (paras. 12-14 and 33). Wong further teaches the polymers are physically separate prior to combining with the sample and further involves a “key” component to covert the nucleic acid structures to a second state upon its addition (para. 50 and 54). The “key” component is understood to indirectly link the two polymers after they are attached to the analyte via the analyte-specific binding partner.
	Wong further teaches detecting a complex formed by the binding of the first polymer and the second polymer to an analyte in the sample, wherein presence of the complex is indicative of presence of the analyte in the sample (paras. 108 and 115).
	Wong teaches the sample is a complex sample (para. 108).
	Wong further teaches the sample and polymers are combined in the presence of the nuclease inhibitor EDTA (para. 182).
	Regarding claim 2, Wong teaches the first and second polymers are nucleic acids (para. 12) and the sample and first and second polymers are combined in the presence of the nucleic acid binding dye SYBR gold (para. 82).
	Wong fails to explicitly disclose a charged protein binding dye as required by claims 1, 9 and 10, a serum sample as required by claim 5, a blood sample as required by claim 6, or a filtered blood sample as required by claim 7.
	Regarding claims 1 and 9-10, Neely teaches a charged nucleic acid binding dye and a charged protein binding dye for detecting a protein nucleic acid complex (Abstract; para. 147), including Coomassie blue (para. 41 and 147). Coomassie Blue is a positively or negatively charged binding dye base on the assay conditions.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong with the teaching of Neely for the purpose of detecting nucleic acid and protein simultaneously as taught by Neely. For example, it would allow one to detect both the analyte and the nucleic acid polymers of Wong, which confirms the complexes contain both nucleic acids and analytes.
 	Regarding claim 5, Neely teaches detection of analytes in a serum sample (Abstract; and para. 48).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong with the teaching of Neely for the purpose of detection of analytes from human samples as taught by Neely.
	Regarding claim 6, Neely teaches detection of analytes in a blood sample (Abstract, and para. 48).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong with the teaching of Neely for the purpose of detection of analytes from human samples as taught by Neely.
	Regarding claim 7, Neely teaches detection of analytes in a filtered blood sample, such as serum or plasma (Abstract; and para. 48 and 102).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wong with the teaching of Neely for the purpose of detection of analytes from human samples as taught by Neely.

	b)	Claim 8 would be rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2014/0255939; cited on the 3/6/2020 IDS) in view of Neely (US 2013/0196341; cited on the 3/6/2020 IDS) as applied to claim 1 above, above, and in further view of Schwartz (US 2013/0344508 A1; cited on the 3/6/2020 IDS).
	Regarding claim 8, the combination of Wong and Neely suggest the method of claim 1 as noted above and as required by claim 8.
	Wong fails to explicitly disclose wherein the sample is a lysed blood sample.
	Schwartz teaches detection of analytes in a lysed blood sample (Abstract; and para. 462).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Wong with the teaching of Schwartz for the purpose of removing red blood cells from a sample as taught by Schwartz and to release nucleic acids and proteins from within the cells for further analysis.

c)	Claim 14 would be rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2014/0255939; cited on the 3/6/2020 IDS) in view of Neely (US 2013/0196341; cited on the 3/6/2020) as applied to claim 1 above, and in further view of Koussa (WO 2016/089588 A1; filed 11/16/2015; priority claim to 12/6/2014; cited on the 3/6/2020 IDS).
Regarding Claim 14, the combination of Wong and Neely suggest the method of claim 1 as noted above and as required by claim 14.
	Wong further teaches the first and second polymers are nucleic acids (para. 12) and the sample and first and second polymers are combined in the presence of the nucleic acid binding dye SYBR gold (para. 82).
Neely further teaches a charged nucleic acid binding dye and a charged protein binding dye for detecting a protein nucleic acid complex (Abstract; para. 147), including Coomassie blue (para. 41 and 147). Coomassie Blue is a positive or negative charged binding dye base on the assay conditions.
The combination does not specifically teach or suggest the analyte is EPF and the sample is a urine sample (claim 14).
However, Koussa teaches a method that is similar to that of Wong.
Regarding claim 14, Koussa describes a method using polymers and binding partners (Fig. 12C) that is used to detect early pregnancy factor or EPF (p. 55, lines 4-13; and p. 56, lines 11-31). It is well-known that urine samples or serum samples may be used to detect EPF.
It would have been prima facie to have further modified the methods of Wong in view of the teachings of Koussa such that the assay detects EPF in a urine sample. One would have been motivated to make such a modification in order to develop a pregnancy test that may be used to detect pregnancy weeks before existing methods as described by Koussa (p. 55, lines 10-14). Koussa further describes modifications that would be tried in order to render the method of Wong suitable for detecting EPF in urine (p. 58, lines 8-19).

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 7/1/2022 (hereafter the "Remarks") have been fully considered but they are not persuasive. Wong teaches the first and second polymers are not bound to each other, directly or indirectly, prior to binding to the same analyte through the use of “key component” that is add contacted with the first and second polymers. The “key component” converts the first and second polymers bound to the analyte from a first state to a second state based on the hybridization of the polymers to the “key component”. Thus, Wong teaches or at least clearly suggests, the two polymers are not bound to each other in any manner in the first state. See paras. 50-55,57-60,62,64-68,70-75,90,143-149,151,153-156 and 217-218 and claims 84-87,90-91,93,101-103,105,107-109,112-115 and 117-121.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634